Citation Nr: 1639200	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sunburn in both arms also claimed as skin condition.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for ears condition also claimed as perforated eardrum, left.

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for legs condition also claimed as right knee.

4.  Entitlement to service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for sunburn in both arms also claimed as skin condition.

8.  Entitlement to service connection for ears condition also claimed as perforated eardrum, left.

9.  Entitlement to service connection for legs condition also claimed as right knee.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to October 1972, with additional service in the Army National Guard from February 1972 to November 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The August 2011 rating decision denied the Veteran's attempts to reopen his claims of service connection for conditions of the ears and legs, and confirmed and continued the prior denial of service connection for sunburn in both arms.  The Veteran filed a notice of disagreement in August 2011.  In April 2013, the RO issued a statement of the case on these issues and the Veteran perfected his appeal with a May 2013 VA Form 9.

The April 2014 rating decision denied service connection for psychosis for the purpose of establishing eligibility to treatment, depression, and sleep apnea.  The Veteran filed a notice of disagreement in April 2014.  In April 2015, the RO issued a statement of the case on these issues and the Veteran perfected his appeal with a May 2015 VA Form 9.

The issues of service connection for a skin condition, an ears condition, and a legs condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed September 2001 rating decision, the RO denied the Veteran's claims of service connection for a skin condition, an ears condition, and a legs condition.

2.  The evidence received since the September 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for a skin condition.

3.  The evidence received since the September 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for an ears condition.

4.  The evidence received since the September 2001 rating decision raises a reasonable possibility of substantiating the claim of service connection for a legs condition.

5.  The preponderance of the evidence shows that the Veteran did not have an active psychosis that developed within two years of separation from active duty service and the Veteran does not currently have such a diagnosis.

6.  The Veteran's acquired psychiatric disorder is not attributable to his active duty service.

7.  The medical evidence of record does not contain a diagnosis of sleep apnea.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection for a skin condition, an ears condition, and a legs condition is final.  38 U.S.C.A. § 7105 (a) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received since the September 2001 final rating decision; thus, the claim of service connection for a skin condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  New and material evidence has been received since the September 2001 final rating decision; thus, the claim of service connection for an ears condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

4.  New and material evidence has been received since the September 2001 final rating decision; thus, the claim of service connection for a legs condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

5.  The criteria for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 have not been met.  38 U.S.C.A. § 1702 (West 2014); 38 C.F.R. §§ 3.12, 3.384 (2015).

6.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

7.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  

With regard to the Veteran's claim of service connection for depression and sleep apnea, he was provided all of the relevant notice requirements in the December 2013 and October 2013 VA 21-526 EZ Fully Developed Claim forms.  He was informed of the evidence necessary to substantiate his appeal and of the division of responsibilities in obtaining such evidence.  These letters also explained how disability ratings and effective dates are determined.

These forms do not address the requirements for service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. §  1702 and, as such, notice relevant to this issue was defective.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has previously held that any notice error was presumed prejudicial and must result in reversal unless VA showed that the error did not affect the essential fairness of the adjudication by demonstrating that the essential purpose of the notice was not frustrated.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the United States Supreme Court (Supreme Court) reversed that decision based on a finding that the Federal Circuit's framework for harmless-error analysis was too rigid and placed an unreasonable evidentiary burden upon VA.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Supreme Court held that a mandatory presumption of prejudicial error in every instance of defective notice was inappropriate and that determinations concerning harmless error should be made on a case-by-case basis.  Id.

In the instant case, the Veteran has not identified any deficiency in notice that would compromise a fair adjudication of the claim.  Nevertheless, the Board has considered whether the lack of notice provided to the Veteran resulted in prejudicial error.  In this regard, although the Supreme Court reversed the presumptive prejudice framework set forth in Sanders, it did not find fault with the analysis for determining whether a VCAA notice error affected the essential fairness of the adjudication.  Accordingly, where there is a defect in the content of VCAA notice, it may be established that such error did not affect the essential fairness of the adjudication by showing that the essential purpose of the notice was not frustrated.  See Sanders, 487 F.3d at 889.  Such a showing may be made by demonstrating, for example, (1) that the claimant had actual knowledge of what was necessary to substantiate the claim and that the claim was otherwise properly developed, (2) that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim, or (3) that the benefit could not be awarded as a matter of law.  Id.

The evidence of record reflects that a reasonable person could have been expected to understand what was needed to support the Veteran's claim of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 based on the information that was provided to him during the course of his appeal.  Specifically, the April 2014 rating decision and the April 2015 Statement of the Case informed the Veteran that a determination of service connection under 38 U.S.C.A. § 1702 is for the purpose of providing eligibility for hospital and medical treatment for Veterans of World War II, Korean Conflict, Vietnam era, or Gulf War Veterans who develop an active psychosis or any active mental illness during or within two years from the date of separation from such service or within two years of the end of the war period, whichever is earlier.  The Veteran was further advised that his claim was denied as the evidence showed that he was not diagnosed with a psychosis within the required time period.

For the foregoing reasons, VA's failure to provide the Veteran with adequate VCAA notice with respect to the issue of entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 did not affect the essential fairness of the adjudication of his claim and, therefore, such error is harmless.  Accordingly, the Board finds that VA has satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b)(1).

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for depression or sleep apnea.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to sleep apnea and his complaints of depression are first noted several decades following separation from active duty service.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current depression and active service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


New and Material Evidence - Skin Condition

The Veteran is currently seeking to reopen his service connection claim for a skin condition, which was previously denied in a September 2001 rating decision.  As the Veteran did not appeal this rating decision and failed to submit new and material evidence within a year of the September 2001 rating decision, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011).

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would trigger VA's duty to assist.  Id.

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed the current claim to reopen in August 2010.

The evidence of record at the time of the September 2001 rating decision consisted of service treatment records, including National Guard records and private treatment records from January 1995 to March 2001.  The RO denied service connection for sunburn in both arms, finding that the record did not show any chronic skin condition related to the Veteran's in-service sunburn.

The evidence received since the September 2001 rating decision includes treatment for basel cell carcinoma and lesions on his face and hands, as well as an October 2011 statement from the Veteran's private physician, Dr. E.C.C., noting that he believed activities in service were "very close related to his skin cancer."

As the newly submitted evidence reflects a possible relationship between the Veteran's current skin condition and military service, this evidence is both new and material and is therefore sufficient to reopen the claim. 

New and Material Evidence - Ears Condition

The Veteran is also seeking to reopen his service connection claim for an ears condition, to include perforated left eardrum, which was originally denied in a January 2000 rating decision as not well grounded.  The Veteran submitted a March 2000 notice of disagreement and an April 2000 statement of the case was issued.  The Veteran did not perfect his appeal with a substance appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), enacted in November 2000, provided that, in the case of a claim for benefits denied or dismissed between July 14, 1999, and November 9, 2000, for the reason that it was found to be not well-grounded, such as this one, VA should, upon the request of the claimant or on its own motion, order the claim readjudicated as if the denial or dismissal had not been made.  Pub. L. No. 106- 475, 114 Stat. 2096, 2099-2100; see VAOPGCPREC 03-2001 (Jan. 22, 2001).  As such, this claim was readjudicated in a September 2001 rating decision.

The September 2001 rating decision again denied this claim. 

The evidence of record at the time of the September 2001 rating decision consisted of service treatment records, including National Guard records and private treatment records from January 1995 to March 2001.  The RO denied service connection for ears condition as the record did not show an ears condition during active service and the isolated finding of hearing loss during National Guard service was not related to service.

The evidence received since the September 2001 rating decision includes VA treatment records showing current hearing loss and the Veteran's statement that his perforated left ear drum was due to exposure to high frequency noises when he was attached to the infantry and used an M-60 machine gun in July 1990.  Therefore, it raises a reasonable possibility of substantiating the claim of service connection for an ears condition.  See Shade, 24 Vet. App. 110.  As such, the claim is reopened.

New and Material Evidence - Leg Condition

The Veteran is also seeking to reopen his service connection claim for legs condition also claimed as right knee.  This was originally denied in a January 2000 rating decision as not well grounded.  The Veteran submitted a March 2000 notice of disagreement and an April 2000 statement of the case was issued.  The Veteran did not perfect his appeal with a substance appeal.  Nevertheless, the claim was readjudicated in a September 2001 rating decision pursuant to the VCAA.

The September 2001 rating decision again denied this claim. 

The evidence of record at the time of the September 2001 rating decision consisted of service treatment records, including National Guard records and private treatment records from January 1995 to March 2001.  The RO denied service connection for a legs condition noting that the record did not show that the Veteran had a current legs condition or that any such condition was occurred in or caused by service.

The evidence received since the September 2001 rating decision includes VA treatment records showing recent leg complaints.  Specifically, a February 2001 VA treatment record shows complaints of leg pain; an August 2011 VA treatment records shows complaints of leg swelling; a January 2012 VA treatment record shows complaints of chronic bilateral leg pain, which was thought to be secondary to neuropathy due to sciatica; and a January 2013 VA treatment record shows neuromusculoskeletal impairment at legs, which was attributed to the Veteran's non-service connected back condition.  Likewise, the Veteran has provided lay evidence of an in-service right knee injury during basic training wherein he injured his knee when he fell on a tree branch.  As such, this evidence is new and material in that it would trigger VA's duty to provide an examination.  Therefore, it raises a reasonable possibility of substantiating the claim of service connection for an acquired psychiatric disability.  See Shade, 24 Vet. App. 110.

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for legs condition have been satisfied and the claim is reopened.

Service Connection - Psychosis for Treatment Eligibility

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C.A. § 1702.

In this case, the Veteran served from June 1972 to October 1972, during the Vietnam era.  However, the current medical records do not include a diagnosis or other medical evidence of psychosis.  VA has defined the term psychosis for purposes of presumptive service connection at 38 C.F.R. § 3.384.  Under 38 C.F.R. § 3.384, the term psychosis is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The Veteran has received treatment for depression and posttraumatic stress disorder, but neither his service treatment records nor his post-service medical records show that Veteran has been diagnosed with a psychosis as defined by VA regulations.  To the extent that the Veteran contends that he does suffer from such a psychosis, the Board affords far greater weight to the findings of medical professionals, none of whom have diagnosed the Veteran with a psychosis.

In conclusion, the Veteran does not have a current psychosis and there is no evidence that the Veteran developed psychosis within two years of separating from active service.  Accordingly, the preponderance of the evidence is against eligibility for treatment for psychosis under 38 U.S.C.A. § 1702.

Service Connection - Acquired Psychiatric Disorder

The Veteran is seeking service connection for depression.

Under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  As such, the Veteran's depression claim has been expanded to include any acquired psychiatric disorder.  During the pendency of this appeal, the Veteran has been diagnosed with major depressive disorder and posttraumatic stress disorder.  See generally VA treatment records.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for PTSD requires a medical diagnosis of PTSD; a link, established by medical evidence, between current PTSD symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  Of these, the Veteran only has the first.  While the medical record shows a diagnosis of PTSD, this diagnosis has been repeatedly attributed to his post-service work experiences as a corrections officer.  To the extent that any trauma is specifically discussed in his treatment records, it is this post-service work.  Thus, there is no evidence of a medical link between the Veteran's PTSD and his military service.

With regard to his diagnosis of major depressive disorder, the Board has considered whether service connection is warranted on a direct basis.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Again, although the Veteran has a current diagnosis of major depressive disorder, there is no record of any psychiatric complaints or treatment in his service treatment records and these diagnoses came several years after his separation from service.  Indeed, the Veteran's periodic National Guard examinations continued to find him psychiatrically normal and he repeatedly denied any psychiatric symptoms on his accompanying Reports of Medical History.  Thus, service connection for an acquired psychiatric disorder is not warranted.

In short, for reasons expressed immediately above, the claim of service connection for an acquired psychiatric disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not helpful to the claimant.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection - Sleep Apnea

The Veteran is seeking service connection for sleep apnea.

The record does not contain a diagnosis of sleep apnea either at the time the Veteran's claim was filed (October 2013) or at some time during the pendency of this claim.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of evidence that the Veteran currently has sleep apnea, there can be no award of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not contain any such evidence and, consequently, service connection for sleep apnea is not warranted.

ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a skin condition is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for an ears condition is granted.

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a legs condition is granted.

Service connection for psychosis for the purpose of establishing eligibility to treatment under 38 U.S.C.A. § 1702 is denied.

Service connection for an acquired psychiatric disorder is denied.

Service connection for sleep apnea is denied.


REMAND

The Veteran underwent a VA skin examination in July 2011, which resulted in a negative medical nexus opinion.  In response to this, the Veteran submitted an October 2011 opinion from his private physician, Dr. E.C.C.  Unfortunately, as this note is handwritten, several of the words are illegible, which inhibits the Board's ability to understand the rationale behind what appears to be a positive medical nexus opinion.  This frustrates the Board's ability to adequately assign comparative probative value between this and the July 2011 opinion.  When VA concludes that a private medical examination is unclear or insufficient in some way, and it and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).  In this case, the Board finds that the interests of the Veteran are best served by remanding this case so that clarification of this statement can be requested in order to verify that it is a positive medical nexus opinion and, if so, to clarify the factual basis for it.

With regard to his ears condition claim, VA treatment records shows current hearing loss and the Veteran has stated that he has a perforated left ear drum due to exposure to high frequency noises when he was attached to the infantry and used a M-60 machine gun during his National Guard service in July 1990.  These factors are sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Additionally, a July 1979 record shows complaints of ear pain.  This record does not address whether this ear pain illness had its onset during a period of active duty for training (ACDUTRA).  Thus, clarification of the characterization of the Veteran's service is necessary.  Thereafter, an examination is necessary to determine whether the Veteran's current ear complaints and his military service.

Finally, with regard to his legs condition claim, VA treatment records show recent leg complaints and the Veteran has provided lay evidence of an in-service right knee injury during basic training wherein he injured his knee when he fell on a tree branch.  These factors are sufficient to trigger VA's duty to provide an examination for this claim.  See 38 C.F.R. § 3.326; McLendon, 20 Vet. App. 79.

Accordingly, the case is REMANDED for the following action:

1.  Return to Dr. E.C.C. a copy of his July 2011 statement and request further clarification.  Specifically, ask Dr. E.C.C. to verify which in-service incidents he believes to be closely related to the Veteran's skin cancer.  Allow a reasonable amount of time for his response.  If Dr. E.C.C. is unable or unwilling to provide clarification within that time frame, documentation to that effect should be added to the claims folder.

2.  Contact the Puerto Rico National Guard to request clarification of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (IDT), specifically to include characterization of the Veteran's service in July 1979.

3.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current ears condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

a)  Does the Veteran have a current ears condition, to include perforated ear drum and hearing loss?
   
b)  If so, is it at least as likely as not (a 50 percent or greater probability) that any such condition is related to his active military service, to include his reported in-service noise exposure and his July 1979 complaints of ear pain?

The examination report must include a complete rationale for any opinion expressed.  

4.  Schedule the Veteran for a VA examination by an appropriate professional to determine the nature and etiology of any current legs condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner. 

After examining the Veteran, the examiner is asked to answer the following questions:

a)  Does the Veteran have a current legs condition, to include a right knee disability?  
   
b)  If so, is it at least as likely as not (a 50 percent or greater probability) that any such condition is related to his active military service, to include his reported right knee injury during basic training wherein he injured his knee when he fell on a tree branch?  In rendering this opinion, the examiner must consider the Veteran's contentions regarding his history of leg complaints and may not disregard such complaints solely because they are not corroborated by contemporaneous medical records.

The examination report must include a complete rationale for any opinion expressed.  

5.  Readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


